Citation Nr: 0921501	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  04-42 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1966 to 
August 1969 and from January 1977 to January 1979.  Service 
in Vietnam is evidenced in the record. 

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the Veteran's claim for 
service connection for PTSD.  The Veteran disagreed and 
perfected an appeal.

In a May 2006 decision, the Board remanded the claim for 
further evidentiary and procedural development.


FINDINGS OF FACT

The Veteran is not a veteran of combat and there are no 
confirmed in-service stressors.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
PTSD are not met.  38 U.S.C.A. §  1110 (West 2002); 38 C.F.R. 
§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he was exposed to combat situations 
in Vietnam which resulted in his PTSD condition.  He seeks 
service connection.  The Board will first address preliminary 
matters and then render an opinion on the issue on appeal.


Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, the Board remanded the Veteran's claim for 
further procedural and evidentiary development.  
Specifically, the Board ordered VBA to send the Veteran 
notice regarding what the evidence must show in order to 
establish service connection, what VA must do to assist the 
Veteran in establishing a claim, and how VA determines a 
disability rating and an effective date.  VBA was also 
directed to contact the U.S. Army and Joint Services Records 
Research Center (JSRRC) and ask them to provide information 
regarding the activities of the 547th Engineer Platoon in 
January and February 1968.  Finally, following the 
development previously described, VBA was to provide the 
Veteran with a psychological examination to determine whether 
a diagnosis of PTSD pursuant to the criteria of DSM IV could 
be made and whether such diagnosis was related to a verified 
stressor.

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").  In 
this case, the record indicates the Veteran was provided 
notice of what was required to establish a service connection 
claim, what duty VA had to assist the Veteran in developing 
his claim and how VA determined a disability rating and an 
effective date in a letter dated May 2006.  Moreover, the 
record indicates that VBA contacted JSRRC and sought records 
regarding the Veteran's unit in January and February 1968.  
Finally, the Veteran was examined by a VA examiner in May 
2007.

The Board finds that VBA has substantially complied with the 
Board's May 2006 remand order.


Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Veteran was informed of what evidence was needed to 
substantiate a claim for entitlement to service connection in 
letters dated October 2003 and May and December 2006.  
Specifically, the Veteran was informed that the evidence 
needed to show that he had an injury in military service or a 
disease that began in or was made worse during military 
service or an event in service causing injury or disease; a 
current physical or mental disability; and, a relationship 
between the current disability and an injury, disease or 
event in military service.  The Veteran was also provided a 
questionnaire that specifically asked for evidence pertaining 
to a claim for service connection for PTSD.  In addition, the 
letters notified the Veteran that reasonable efforts would be 
made to help him obtain evidence necessary to support his 
claim, including that VA would request any pertinent records 
held by Federal agencies, such as military records, and VA 
medical records. 

Further, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability. The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.  

In this case, the Veteran was informed of how VA determined 
an effective date and a disability rating in the May 2006 
notice letter.   

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The Veteran's service treatment 
records, excerpts from the Veteran's Army 201 personnel file, 
as well as all pertinent VA and private medical records 
identified by the Veteran are in the claims file and were 
reviewed by both the RO and the Board in connection with his 
claim.  In addition, VA assisted the Veteran by seeking 
verification of the stressor events which underlie his claim 
for service connection for PTSD.  The Board notes that the 
Veteran provided medical examinations regarding his PTSD 
claim in May 2007.  

For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the Veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The Veteran sought no hearing before a Veterans Law 
Judge in his October 2004 VA Form 9 substantive appeal.  

The Board will therefore proceed to a decision on the merits.  



Relevant law and regulations

Service connection - in general

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in conformance with DSM IV, section 
309.81; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. §§ 3.304(f), 4.125(a) (2008).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 38 C.F.R. § 
3.304(f) (2008).

38 U.S.C.A. § 1154 (West 2002) requires that the veteran have 
actually participated in combat with the enemy, meaning 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality, and does not apply to veterans who served in 
a general "combat area" or "combat zone" but did not 
themselves engage in combat with the enemy.  See VAOPGCPREC 
12-99 (October 18, 1999).

Where, however, the VA determines that the veteran did not 
engage in combat with the enemy and was not a POW, or the 
claimed stressor is not related to combat or POW experiences, 
the veteran's lay statements, by themselves, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence which corroborates the stressor. 
See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), 
(f) (2008); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  

Analysis

The Veteran seeks service connection for PTSD.  He contends 
that he was involved in combat situations in Vietnam during 
the Tet Offensive in January and February 1968 when he served 
with the 547th Engineering Platoon.  The Veteran was a 
mapmaker.  The Veteran has not provided information about 
where the events he experienced occurred, but he claims that 
he was at a location that was attacked by Viet Cong soldiers 
who made it to the perimeter fence the Veteran was guarding 
before U.S. Army helicopters arrived and turned the enemy 
forces back.  See October 2004 statement of the Veteran.  He 
also generally contends that he witnessed a rocket and mortar 
attack in June 1968; he does not specify where this action 
took place.  

The Board notes that the Veteran has served his country on 
two occasions, the second being during peacetime in the U.S. 
Navy.  The Veteran does not contend that his stressor events 
involve the second enlistment, but rather contends only his 
experiences in Vietnam support his claim.

As noted above, in order for a veteran to prevail on an issue 
of service connection there must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  The Hickson analysis is supplemented by 
the requirements of 38 C.F.R. § 3.304(f), which parallels the 
three Hickson elements.  The Board will address each of these 
elements in turn.  

With regard to element (1), the Board notes the record 
includes a May 2003 diagnosis by W.S., Ed.D. of PTSD and a 
May 2007 diagnosis of PTSD.  Thus, element (1) is satisfied.

With regard to the second Hickson element, combat status or 
corroborated in-service stressors, the Board notes that the 
Veteran served in Vietnam, but Vietnam service, by itself, 
does not establish either combat status or stressors.
 
In this case, the Veteran has made numerous statements that 
he participated in combat.  However, the record does not 
indicate that the Veteran was awarded any medal or award 
which indicates combat, such as a Combat Infantryman Badge or 
Purple Heart Medal.  His service treatment records contain no 
entries which are suggestive of combat injuries.  

The record includes the results of the JSRRC records search.  
The Center essentially states that they could find no record 
which verifies the Veteran was mentioned in Army records 
regarding combat.  The Vietnam Service Medal awarded to the 
Veteran was also awarded to all members of the Armed Forces 
of the United States serving at any time between July 4, 1965 
and March 28, 1973 in Thailand, Laos, or Cambodia or the 
airspace thereover in direct support of operations in 
Vietnam. Similarly, the Republic of Vietnam Campaign Medal 
was awarded to all service personnel within the cited 
theater, and it, too, is not determinative of combat 
participation.  See Army Regulation 672-5-1, 28.


In short, there is nothing in the official records which 
supports the proposition that the Veteran was in combat.  The 
Board finds that the preponderance of the evidence is against 
finding that the Veteran was engaged in combat with the 
enemy, thus the presumption does not apply in this case.  
See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), 
(f) (2008).

Since the Board has determined that the evidence is against a 
finding that the Veteran engaged in combat with the enemy, 
the Veteran's statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain credible evidence which 
corroborates the claimed stressors.  

Such evidence is lacking.  As has been alluded to above, the 
Veteran's statements are so vague as to be not amenable to 
corroboration.  That is, in the absence of specifics as to 
dates and locations, JSRRC's response was that their 
investigation failed to determine whether the Veteran's 
claimed stressor events actually occurred.  In short, the 
Veteran's statements are the only evidence as to the claimed 
stressors.  Those statements are, as a matter of law, 
insufficient to establish the occurrence of the claimed 
stressors.  

The Board also observes that when the Veteran left service in 
1969, he indicated that his health was excellent, and when he 
enlisted in 1977, he indicated that he had no psychological 
disorder or problem.  Additionally, the Veteran's service 
treatment records indicate that he was seen at a treatment 
facility in Vietnam in May and June 1969.  Neither entry 
involves a complaint or treatment of a psychological 
disorder.  The Veteran was seen for a "drinking problem" in 
1969, however no diagnosis of a psychological disorder or 
condition was made.

Under such circumstances, the Board finds that the second 
Hickson element is not met.  The claim fails on that basis.

The Board observes that the Veteran has had more than 5 years 
to develop required evidence to support his claimed 
stressors.  Although he was instructed as early as October 
2003 to provide specific information regarding his claimed 
stressors, he has failed to do so.  See 38 U.S.C.A. § 5107(a) 
[it is the claimant's responsibility to support a claim for 
VA benefits].  The Court has held that "[t]he duty to assist 
is not always a one-way street.  If a Veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991). As the Court has stated: "VA's . . . 'duty 
to assist' is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support a claim."  See Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against a finding of 
entitlement to service-connection for PTSD in this matter.  
The benefits sought on appeal are accordingly denied.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


